Citation Nr: 0835053	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Board remanded the issue on appeal back to the RO in 
September 2005 for further development of the record.

As part of the development undertaken, the veteran submitted 
a statement from his private physician after the last 
supplemental statement of the case.  Review of the statement 
reveals it to contain findings similar to those on the last 
VA examination.  In view of that, and in view of the action 
taken below, it seemed appropriate not to delay the decision 
below by way of remand.


FINDING OF FACT

The service-connected bilateral pes planus is shown to be 
productive of a disability picture more nearly approximated 
by a level of disablement manifested by severe symptoms 
including marked deformity, pain on manipulation and use 
accentuated with characteristic callosities; pronounced 
symptoms are not demonstrated by the objective evidence.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation, 
but not higher, for the service-connected bilateral pes 
planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a including Diagnostic Code 5276 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the VCAA letters were issued both prior and subsequent 
to the appealed rating decision.  However, the RO 
readjudicated the issue on appeal, most recently in an August 
2008 Supplemental Statement of the Case (SSOC).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed rating decision.  
Id.

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
disability had worsened.  However, the VCAA letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  As such, the veteran 
has received inadequate notice, and the Board must proceed 
with an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, the veteran described the functional effects 
of his disability on his everyday life in support of his 
claim during his multiple VA examinations.  In the 
examinations he also described the current symptoms of his 
bilateral pes planus.  These actions reflect actual knowledge 
of the evidence necessary to substantiate his claim, namely 
evidence showing that his disability had gotten worse.

Moreover, the multiple VA examinations involved a discussion 
of symptoms, paralleling the relevant diagnostic criteria.  
These discussions, along with the veteran's access to his VA 
examination reports (indicated in the veteran's September 
2008 response to the most recent SSOC, indicating he had 
additional medical evidence showing a worsening disability), 
reflect that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim for increase.

Finally, the Board notes that the criteria for higher 
evaluation were further enumerated in the August 2008 SSOC.  
Thus, the veteran was made well aware of the necessary 
requirements for an increased evaluation pursuant to the 
applicable diagnostic codes.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

A 10 percent evaluation for bilateral pes planus has been in 
effect since April 1, 1946.  The RO has evaluated the 
veteran's bilateral pes planus under Diagnostic Code (DC) 
5276, the criteria for evaluating flatfoot.  38 C.F.R. § 
4.71a (2007).  Under DC 5276, a 10 percent evaluation is 
assigned for moderate pes planus, unilateral or bilateral, 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, and pain on manipulation 
and use of the feet.  

A 30 percent evaluation is warranted for severe bilateral pes 
planus with objective evidence of marked deformity, pain on 
manipulation and use accentuated, swelling on use and 
characteristic callosities.  A 50 percent evaluation is 
awarded for pronounced bilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation and not improved by orthopedic 
shoes or braces. 

At the November 2002 VA examination, objective evidence 
regarding the bilateral foot disability showed the veteran 
stood with pronated heels.  Tiptoeing was painful in both 
feet, right more than left.  The veteran had no pain on heel 
walking.  The veteran had demonstrated pain on motion in the 
right ankle and no pain of motion in the left ankle.  His 
diagnosed bilateral pes planus was confirmed.

At the May 2004 VA examination, objective evidence regarding 
the bilateral foot disability showed mild hammer toes of the 
feet, plantar fasciitis of the right foot and right ankle 
arthritis.  He had demonstrated painful motion of the feet, 
mild edema and tenderness on the plantar surface medially of 
the right foot.  His gait was antalgic.  He had no 
callosities.  X-rays showed mild hammertoes with diminished 
plantar arch.  His diagnosed flat feet, noted as symptomatic, 
were confirmed.

At the October 2004 VA examination, objective evidence 
regarding the bilateral foot disability showed normal well-
maintained arch on the right foot.  There was a slight 
deviation of the Achilles tendons in midline approximately 15 
degrees in a lateral or valgus fashion.  He had slight 
pronation of the right foot with some discomfort with 
compression of the metatarsal bones over the medial arch 
region.  He had no cellulitis, swelling or instability.  He 
had normal weight bearing.  He walked with an antalgic gait.  
He was diagnosed with slight pronation deformity of the right 
foot.

At the September 2006 VA examination, the veteran complained 
of having pain in the arches of both feet.  He did not wear 
any support because they caused increased pain in the arch.  
He reported that he had pain from pressure on his feet and in 
the morning had to wait before standing in order to allow the 
pain to subside some.  The pain prevented him from standing 
or walking for long periods or distances.  In both feet, he 
reported that he had swelling, heat, redness stiffness, 
fatigability, weakness, lack of endurance and calluses on the 
balls of his feet.  He used a cane to keep the pressure off 
his feet and corrective shoes provided fair support for his 
foot pain.

Objective examination showed normal non weight-bearing and 
weight-bearing of the left foot.  He had no forefoot or 
midfoot malalignment in the left foot.  He had mild pronation 
in the left foot.  He demonstrated pain on manipulation in 
the foot with 1 degree of left heel valgus, correctible by 
manipulation.  Weight-bearing line of the left foot was from 
the medial to great toe.  He had severe muscle atrophy in the 
ball of the left foot with calluses on the heads of all the 
toes.  He had severe pain in dorsiflexion and plantarflexion 
of the left foot.  He had tenderness in the ball of the foot, 
arch and heel.  He had very unsteady gait and was unable to 
stand without the use of his cane.  He had noted hammertoes 
in the 2nd, 3rd, 4th and 5th toes.

In the right foot he had painful motion in dorsiflexion of 
the foot.  He had swelling at the ankle and tenderness in the 
ball of the foot, arch and heel.  He was unable to stand 
without a cane and did not put all pressure on his feet.  He 
had moderate weakness and demonstrated guarding due to the 
pain.  He had hammertoes in the 2nd, 3rd, 4th and 5th toes.  
With regards to Achilles alignment he had normal non weight-
bearing; however he demonstrated inward bowing on weight-
bearing, partially correctible with manipulation.  He 
demonstrated pain on manipulation.  He did not have forefoot 
or midfoot malalignment.  He had moderate pronation with 
demonstrated arch present on non weight-bearing and no arch 
present on weight-bearing.  He had 2 degrees of right heel 
valgus which was correctible by manipulation.  Weight-bearing 
line in the right foot was medial to great toe.  Metatarsal 
heads were prominent; he had severe atrophy and calluses on 
the metatarsal heads.

His gait was unsteady, slow and antalgic.  He did not apply 
pressure on the toes and some of the forefoot due to the 
pain.  His gait had poor propulsion.  He pronated more on the 
right foot than the left and his shoes had unusual wear 
pattern.  

The veteran was diagnosed with moderate pes planus of the 
right foot and mild pes planus of the left.  This disability 
had no effect on his employment because the veteran was 
retired and had been so since 1990.  His disability did 
affect some of his activities of daily living including 
chores, shopping, traveling and driving.  The right foot was 
noted to be more painful than the left foot and the pain was 
related to the pes planus.

In September 2008 the veteran was evaluated by his private 
physician.  On examination, palpation of plantar fascia 
elicited pain.  Palpation of tarsal joints dorsally and 
medially also elicited pain bilaterally.  The base of the 5th 
metatarsal/cuneiform joint right was edematous and painful.  
Active and passive dorsi and plantar flexion as well as 
inversion and eversion of the foot were painful.  His right 
limb was shorter than the left.  The veteran showed medial 
deviation of both Achilles tendons and when compressed both 
were sensitive.

Orthotics and ambulation with a cane did not prevent fatigue 
and cramping in his feet and legs at night.  The examiner 
commented that it was obvious that the veteran's condition 
had worsened considerably since 2002.

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that the veteran's overall service-connected 
disability picture is more appropriately characterized as 
severe.  Thus a 30 percent evaluation is warranted for the 
service-connected bilateral pes planus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).  As the veteran is not shown to 
have marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances, an evaluation in excess of 30 
percent is not assignable.  As the veteran is not shown to 
have bilateral claw foot, an evaluation in excess of 30 
percent is not warranted under any other provisions 
evaluating foot disorders.


ORDER

An increased evaluation of 30 percent, but not higher for the 
service-connected bilateral pes planus is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


